Yesawich Jr., J. (dissenting).
We respectfully dissent.
To conclude that defendants acquiesced in Supreme Court’s ruling respecting the applicability of the "course of conduct” theory advanced by plaintiffs, simply because they interposed a defense in conformity with that ruling, strikes us as unrealistic and unfair, for after the court repeatedly rejected defendants’ argument that recovery could be had only for conduct that occurred within the one-year Statute of Limitations period, the only avenue open to them was to defend the case in accordance with the theory adopted by the court. Once defendants’ motions for summary judgment, and later for a directed verdict, were denied — and there was no reason to believe that Supreme Court would not continue to adhere to its acceptance of plaintiffs’ "course of conduct” approach — defendants were not *267required to futilely press the same argument again and again (cf., CPLR 4017; People v Ricco, 56 NY2d 320, 326; Williams v City of New York, 101 AD2d 835, 836).
Nor do we read defendants’ briefs as manifesting an intent to abandon their contention that plaintiffs are precluded from recovering for injuries caused by acts that occurred outside the limitations period. While defendants make an alternative argument that reversal is warranted even under the "course of conduct” approach (indeed, given Supreme Court’s rulings and the conflicting appellate decisions on the issue [see, infra], defendants’ counsel would have been remiss had he not done so), defendants also continue to assert, on appeal, that the complaint should have been dismissed because the hurtful conduct that plaintiffs allege was inflicted upon them "within the year” does not rise to the level necessary to sustain a claim of this type.
As for the merits of defendants’ Statute of Limitations argument, we believe that Supreme Court should have embraced their position on this issue. Although some of the events that furnish the basis for plaintiffs’ claims occurred within a year prior to the commencement of the action, the incident that was undeniably the most flagrant — and which, according to the treating physicians of plaintiff Richard A. Stram (hereinafter plaintiff), caused a significant portion of his psychological difficulties — took place during the weekend of July 4, 1991.* The effect of Supreme Court’s ruling was to allow the jury to treat this detestable incident, together with the other allegedly improper acts that occurred subsequently, as a single, continuing course of conduct, when determining whether, and to what extent, relief was called for.
The "course of conduct” or "continuing wrong” approach has, as the majority notes, been invoked by other courts to permit recovery for claims of this nature (see, Drury v Tucker, 210 AD2d 891, 892; Neufeld v Neufeld, 910 F Supp 977, 982-983; cf., Misek-Falkoff v International Bus. Machs. Corp., 162 *268AD2d 211, lv denied 76 NY2d 708; but see, Foley v Mobil Chem. Co., 214 AD2d 1003, 1004-1005). There is, however, no reason for doing so where, as in this instance, the earlier acts were so outrageous, standing alone, as to warrant the imposition of liability and caused recognizable damages at the time they were perpetrated. The tort arising from those acts was complete— that is, all of the elements of the tort, including the infliction of severe mental distress, had occurred — when those earlier wrongful acts were consummated; thus, a cause of action accrued at that time (see, Kronos, Inc. v AVX Corp., 81 NY2d 90, 94; Restatement [Second] of Torts § 899), and there is no reason why plaintiffs should not have been required to commence suit thereon in a timely manner. No justification has been advanced for permitting that separate, actionable — but time-barred — claim to be revived, and damages to be recovered therefor, merely by joining it with other, more recent events (see, Singleton v City of New York, 632 F2d 185, 192, cert denied 450 US 920; Spitzer v Shanley Corp., 151 FRD 264, 267; cf., Snyder v Town Insulation, 81 NY2d 429, 435). A "course of conduct” analysis may be an appropriate mechanism for determining when a claim actually accrues in those instances where one or more earlier acts are not "sufficiently decisive to enable a person to realize that he has suffered a compensable injury” until further events have taken place (Singleton v City of New York, supra, at 192), but that is not the circumstance here.
The foregoing leads us to conclude that plaintiffs’ complaint, to the extent it seeks compensation for injuries caused by the events that transpired prior to October 27, 1991, should have been summarily dismissed (see, Weisman v Weisman, 108 AD2d 852, 853), and that the proof introduced .at trial should have been limited accordingly. We are unable to say, however, as a matter of law, that no reasonable jury could find the harassing conduct that was purportedly engaged in by defendants within the limitations period to be actionable. Significantly, that conduct includes the filing of a verified complaint in which defendants averred that plaintiffs "willfully”, "intentionally” and "maliciously” fouled the lake. The evidence adduced at trial could support a finding that these mean-spirited averments were entirely baseless and made solely to vex and aggravate plaintiffs. In light of what defendants knew regarding plaintiff’s apparently fragile frame of mind at the time, the making of such spurious allegations could be considered to have exceeded " 'all possible bounds of decency’ ” (Murphy v *269American Home Prods. Corp., 58 NY2d 293, 303, quoting Restatement [Second] of Torts § 46, comment d).
Hence, a new trial should be had at which, in order to prevail, plaintiffs would have to prove that defendants’ conduct within the Statute of Limitations period was performed with the requisite culpability, rose to the level necessary to justify the imposition of liability and caused plaintiffs serious emotional distress. We recognize that plaintiffs’ need to demonstrate their susceptibility to injury at the time of these events, and to also show that defendants were aware of plaintiffs’ vulnerability in this regard (see, Restatement [Second] of Torts § 46, comment f), might involve the introduction of some evidence relating to the July 4, 1991 incidents and their corrosive impact upon plaintiffs’ state of mind. With the admission of any such evidence, however, defendants would be entitled to an instruction informing the jury as to the limited purpose for which it was being received, namely, to show plaintiffs’ particular susceptivity to emotional harm and defendants’ knowledge thereof.
Cardona, P. J., and Crew III, J., concur with Casey, J.; Yesawich Jr., J., dissents in a separate opinion in which Mikoll, J., concurs.
Ordered that the appeal from the order entered March 27, 1995 is dismissed, without costs, as unnecessary.
Ordered that the judgment is modified, on the law and the facts, without costs, by reversing so much thereof as awarded plaintiffs punitive damages and dismissing the complaint as to defendant Janice Farrell; a new trial is ordered as to the issue of damages only, unless, within 20 days after service of a copy of this Court’s opinion and order, plaintiffs stipulate to reduce the amount of the compensatory damages awarded by the verdict to $250,000 for plaintiff Richard A. Stram and $50,000 for plaintiff Janet Stram, in which event, the judgment, as so modified and reduced, is affirmed.
Ordered that the appeal from order entered May 15, 1995 is dismissed, without costs, as moot.

 As recited in plaintiffs’ brief, and borne out by the evidence, during that weekend, defendant Edward J. Farrell (hereinafter defendant): "screamed vile obscenities at [plaintiff] and his 8 and 11 year old daughters, accompanied by obscene gestures and threats. [Defendant] shouted, among other things, that [plaintiff] was a 'cowardly piece of shit,’ that 'I’m going to kill you,’ 'Fuck you and I’ll fuck your daughters,’ 'Over your dead fucking body * * * you can throw your fucking girls in the fucking water.’ During this rage, [defendant] was running back and forth on the shore waving something at them while [plaintiff] and his daughters were on their dock and later in their boat.”